







INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
AMENDED AND RESTATED
ANNUAL INCENTIVE COMPENSATION PROGRAM


Effective May 6, 2020


1.
Purpose



The Compensation Committee (the “Committee”) of the Board of Directors of
Infrastructure and Energy Alternatives, Inc., a Delaware corporation (the
“Company”) has determined that it is desirable to maintain an annual incentive
compensation program (the “Program”). The purposes of the Program include: (1)
encouraging excellence and high levels of performance, (2) emphasizing safety as
a key goal of the Company, (3) recognizing the contributions of key employees to
the overall profitability and safety of the Company, and (4) encouraging key
employees in the Company to cooperate, share information and work together as a
team for the overall benefit of the Company and its shareholders. 


2.
Participation



The Committee will determine employees eligible to participate in the Program
(“Participants”), and reserves the right to review and change the class of
eligible employees at any time.
 
3.
Eligibility



A.Employment/Participation Level


Except in the case of death, disability or retirement, as set forth below,
Participants must be employed in good standing at the time the awards are paid,
and must have been continuously employed in a designated position for a period
of nine months prior to the end of the fiscal year to be eligible to participate
in the Program. Base salary for purposes of the Program shall include regular
compensation only, and shall not include bonus award payments and any other
miscellaneous payments that might be treated as income to the employee. Bonuses
shall prorated based on start date as determined by executive management on a
case by case basis.


B.Death, Disability and Retirement


If a Participant terminates employment with the Company during the fiscal year
prior to December 31 for any reason or as a result of death, disability or
retirement, or the Company terminates such Participant during the fiscal year
prior to December 31 for any reason such employee will not be eligible to
participate in the Program or be entitled to any award hereunder.


C.Military Service


If a Participant is on qualified military leave of absence during part or all of
the fiscal year, such Participant will be eligible to participate in the Program
if such Participant would have been otherwise eligible to participate. Such
Participant’s base salary for purposes of determining any bonus award will be
the Participant’s base salary that would have been paid had the Participant not
been on military leave.


D.Extraordinary Circumstances


Extraordinary circumstances will be subject to review by the Committee.


4.
Determination of Award and Payment



The Committee has determined that bonus awards may be paid on the basis of one
or more of the following factors:


A.Performance Criteria







--------------------------------------------------------------------------------





1. Target Adjusted EBITDA


A Committee approved Company Adjusted EBITDA goal on a consolidated basis
(“Target Adjusted EBITDA”) may be used for determining the payment of a bonus
award. Adjusted EBITDA for purposes of computing the bonus awards, as set forth
herein, shall be calculated on the same basis as disclosed in the Company’s
filings with the Securities and Exchange Commission (the “SEC”). The Company’s
audited annual financial statements, on a consolidated basis, will be used to
determine whether the Target Adjusted EBITDA goal was met. Target Adjusted
EBITDA shall be calculated on a basis to include the payment of bonuses under
this Program as a deduction.


2. TRIR


The Company’s total reportable incident rate (“TRIR”) may be used for
determining the payment of a bonus award. TRIR for purposes of computing the
bonus awards, as set forth herein, shall be determined by the Committee and
approved by the Board of Directors each year. For certain employees, TRIR may be
calculated on the business unit division and/or operating company division as
determined by executive management in consultation with the Committee.
 
3. Gross Profit


Target gross profit on a business unit and/or operating company basis (“Target
Gross Profit”) may be used for determining the payment of a bonus award. Actual
gross profit on a business unit and/or operating company basis will be derived
from components of the Company’s financial statements, or portions thereof, as
filed with the SEC and shall be determined by executive management in
consultation with the Committee.


4.Free Cash Flow


A Committee approved Company free cash flow goal on a consolidated basis
(“Target Cash Flow”) may be used for determining the payment of a bonus award.
Target Cash Flow for purposes of computing the bonus awards, as set forth
herein, shall be determined using the following formula:


(a) cash flow from operations for the period the same basis as disclosed in the
Company’s statement of cash flows set forth in its annual consolidated financial
statements, included in its filings with the Securities and Exchange Commission
(the “SEC”); less


(b) capital expenditures incurred during the same period; plus


(c) payment of any dividends on the Company's Series A or Series B Preferred
Stock during the same period.


The Company’s audited annual financial statements, on a consolidated basis, will
be used to determine whether the Target Cash Flow goal was met. Target Cash Flow
shall be calculated on a basis to include the payment of bonuses under this plan
as a deduction.


B.Award Payments


The annual bonus award for a given fiscal year will be paid to Participants in
the Program in the year following the performance year after the outside
auditors have completed their annual audit of the Company.     
 
5.
Objectives and Formulas for Determination of the Bonus Awards

  
The Committee shall determine, on an annual basis, the percentage of base salary
that a Participant is eligible to earn as a bonus under this Program, which may
be as specified in any applicable employment agreement (the “Target Bonus”). In
addition, the Committee shall determine, on an annual basis, from the
performance criteria specified herein, the performance criteria that will be
used to determine the payment of Target Bonuses for Participants, as well as any
minimum or maximum thresholds that may be used in determining the amount earned
with respect to any specific performance criteria. Notwithstanding the
foregoing, if the achievement level of a performance criteria is below 80%, no
payout will be made for that performance criteria, and if the achievement of a
performance criteria is more than 100%, the payout cannot exceed 200% of the
target amount allocated to that performance criteria.







--------------------------------------------------------------------------------





The Committee may designate Participants into different classes, with each class
of Participant being subject to different Target Bonuses, different performance
criteria, different allocations to performance criteria, and different
weightings of performance criteria.
In the event of extraordinary operating conditions that were unforeseen or
changes in laws or accounting procedures after setting the objectives and
percentages in this Program, such circumstances will be considered by the
Compensation Committee in making awards.


6.
Miscellaneous



A.Nothing in this Program shall confer upon a Participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of financial and
safety goals shall determine the extent to which Participants may receive
bonuses hereunder. In no event shall any employee be entitled to any amount
payable hereunder until such time as the amounts are paid out to employees at
the direction of management.


B.The payment made hereunder are intended to comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance thereunder (“Section 409A”), and the terms of
the Program related thereto shall be construed accordingly. Payments hereunder
that are subject to Section 409A shall not be accelerated unless permitted under
Section 409A. If a Participant who is a “specified employee” of the Company is
entitled to a payment under this Program due to his or her “separation from
service” (as such terms are used in Section 409A) and such payment is subject to
the Section 409A six-month payment delay rule, then such payment shall not be
made until the earlier of (1) the first business day that is more than six
months following such Participant’s separation from service or (2) such
Participant’s death.


C.The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.





